Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka at al. (US20170059867, Tanaka).

As to claim 1, Tanaka shows:
A smart glass device, comprising:
a communication unit configured to communicate with a remote monitoring system (¶ [0062]) (e.g., information management server 1201);
a display in a form of a glass lens (¶ [0034]) (e.g., lens system 1120);
a sound output unit (¶ [0062]) (e.g., speaker 1140);
and a control unit configured to:

receive a work instruction image or a work instruction voice corresponding to the identification code, and display the work instruction image on the display or output the work instruction voice through the sound output unit (¶ [0087]) (e.g., the wearable device 1100 displays an instruction to move to a predetermined position (work area) as the information on the job assistance corresponding to the instruction from the system controller 1202).

As to claim 2, Tanaka shows:
The smart glass device of claim 1, further comprising:
an image input unit, wherein the identification code is automatically recognized through an identification code image input through the image input unit (¶ [0031]) (e.g., the wearable device (preferably) displays information in the extension of the wearer's line of sight such that the information can be visually recognized in a hands-free state) .

As to claim 3, Tanaka shows:
The smart glass device of claim 2, wherein:
the control unit is configured to transmit a work image input through the image input unit to the remote monitoring system in real time during an execution of a remote support function (¶ [0087]) (e.g., the wearable device 1100 displays an instruction to move to a predetermined position (work area) as the information on the job assistance corresponding to the instruction from the system controller 1202).

As to claim 5, Tanaka shows:
The smart glass device of claim 2, further comprising:
a sound input unit, wherein the control unit is configured to transmit an input of a voice of a worker through the sound input unit to the remote monitoring system in real time during an execution of a remote support function (¶ [0062]) (e.g., The microphone 1148 accepts a response (speech) made by speech of the worker responding to the instruction from the system controller 1202, analog to digital converts the response, and notifies the system controller 1202 of the response via the communication module 305).

As to claim 6, Tanaka shows:
The smart glass device of claim 2, wherein:
the control unit is configured to receive a work support voice from the remote monitoring system during an execution of a remote support function, and configured to output the work support voice through the sound output unit in real time (¶ [0062]) (e.g., The speaker 1140 notifies the worker who is the wearer (of the wearable device) of, for example, a message transmitted from the manager (supervisor) or information held in the information management server 1201, as speech information).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.


Claims 4, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka at al. (US20170059867, Tanaka) in view of Hirschfeld et al. (US20150286976, Hirschfeld).

As to claims 4, 7:
Tanaka shows a device substantially as claimed, as specified above. 

the control unit is configured to receive a work support image, in which a capture image of a work image (¶ [0062]) (e.g., The camera 1138 images the situation which can be seen from the wearable device, and transmits an image to the information management server 1201).
Tanaka fails to specifically show: the work image being combined with a graphic object for instructing work, from the remote monitoring system during an execution of a remote support function;
The smart glass device of claim 1, wherein: when work corresponding to the work instruction image or the work instruction voice is completed, the control unit is configured to transmit work completion information to the remote monitoring system so as for the remote monitoring system to manage a work history.
In the same field of invention, Todeschini teaches: mobile computing device with data cognition software. Todeschini further teaches: a control unit being configured to receive a work support image, in which a capture image of a work image is combined with a graphic object for instructing work, from the remote monitoring system during an execution of a remote support function (figs. 15, 16) (e.g., “administer 1st gen”; “step 1”);
wherein: when work corresponding to the work instruction image or the work instruction voice is completed, the control unit is configured to transmit work completion information to the remote monitoring system so as for the remote monitoring system to manage a work history (¶ [0081]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Todeschini before the effective filing date of the invention, to have combined the teachings of Todeschini with the device as taught by Tanaka. 
One would have been motivated to make such combination because a way to provide workers the information needed to perform standard procedures that consists of ordered steps would have been obtained and desired, as expressly taught by Todeschini (¶ [0003]).

As to claim 8:
Tanaka shows a method of instructing work through a smart glass device, the method comprising:
obtaining an identification code image (¶ [0072]) (e.g. The wearable device shown in FIGS. 8A, 8B, 9 and 10 is, for example, a barcode reader);
extracting, by a control unit of the smart glass device, an identification code corresponding to a work target from the identification code image (¶ [0074]) (e.g., a barcode portion on the target object to be read by natural movement of the wearer's hand made when the target object is read);
transmitting, by the control unit of the smart glass device, the identification code to a remote monitoring system  (¶ [0052]) (e.g., information management server 1201 comprises a storage (database) 204 holding information on a read target object accepted (read) by the code reader 501 worn by the worker who is specified by the worker ID (terminal ID) received from an arbitrary wearable device 1100),;
receiving, by the control unit of the smart glass device, a work instruction image or a work instruction voice corresponding to the identification code from the remote monitoring system; and outputting, by the control unit of the smart glass device, the work instruction image or the work instruction voice  (¶ [0087]) (e.g., the wearable device 1100 displays an instruction to move to a predetermined position (work area) as the information on the job assistance corresponding to the instruction from the system controller 1202).
Tanaka fails to specifically show: obtaining an identification code image through a camera of the smart glass device.
In the same field of invention, Todeschini teaches: mobile computing device with data cognition software. Todeschini further teaches: obtaining an identification code image through a camera of a  
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Todeschini before the effective filing date of the invention, to have combined the teachings of Todeschini with the method as taught by Tanaka. 
One would have been motivated to make such combination because a way to provide workers the information needed to perform standard procedures that consists of ordered steps would have been obtained and desired, as expressly taught by Todeschini (¶ [0003]).

As to claim 9, Tanaka further shows:
The method of claim 8, further comprising:
one-to-one connection between the smart glass device and the remote monitoring system when an execution of a remote support function is requested (¶ [0126]) (e.g., Each of the sensor wireless chips 1204-1 to 1204-n reports the worker ID (information for specifying the wearer) and the terminal ID of the detected wearable devices 1100-1 to 1100-m to the information management server 1201 (or the system controller 1202) through the network NTW at regular time intervals);
and transmitting a work image input through the camera of the smart glass device to the remote monitoring system in real time (¶ [0031]) (e.g., The wearable device can acquire a predetermined instruction input (control information), based on the indication of intent of the wearer, using a camera function, a sound/speech acquisition function, a vibration detection function or the like; The wearer's indication of intent may be, for example, blocking a lens portion of a camera which realizes the camera function with the wearer's hand, requesting a next display by clapping hands or speech with 

As to claim 10, Todeschini further teaches:
The method of claim 9, further comprising:
receiving a work support image, in which a capture image of a work image is combined with a graphic object for instructing work, from the remote monitoring system during the execution of the remote support function (figs. 15, 16) (e.g., “administer 1st gen”; “step 1”).
One would have been motivated to make such combination because a way to provide workers the information needed to perform standard procedures that consists of ordered steps would have been obtained and desired, as expressly taught by Todeschini (¶ [0003]).

As to claim 11, Tanaka further shows:
The method of claim 9, further comprising:
transmitting an input of a voice of a worker through a sound input device of the smart glass device to the remote monitoring system in real time during the execution of the remote support function (¶ [0031]) (e.g., requesting a next display by clapping hands or speech with respect to the sound/speech acquisition function).

As to claim 12, Tanaka further shows:
The method of claim 9, further comprising:
receiving a work support voice from the remote monitoring system during the execution of the remote support function;


As to claim 13, Todeschini further teaches:
The method of claim 8, further comprising:
when work corresponding to the work instruction image or the work instruction voice is completed, transmitting work completion information to the remote monitoring system so as for the remote monitoring system to manage a work history (¶ [0081]).
One would have been motivated to make such combination because a way to provide workers the information needed to perform standard procedures that consists of ordered steps would have been obtained and desired, as expressly taught by Todeschini (¶ [0003]).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bisroeb et al.			[U.S. 9619770]
Rao et al. 			[U.S. 20150288666]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/
Primary Examiner, Art Unit 2171                                                                                                                                                                          2/2/2022